Citation Nr: 0614765	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from August 1949 to October 
1952.  He served in combat in Korea and has been awarded the 
Purple Heart Medal.

This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied a claim of entitlement to service 
connection for tinnitus.  


FINDING OF FACT

The appellant's current tinnitus has been shown to be 
etiologically related to his active service.

CONCLUSION OF LAW

Entitlement to service connection for tinnitus is 
established.  38 U.S.C.A. §§ 1110,  1154(b), 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, an appellant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the appellant's 
claim.

The appellant's service medical records are devoid of any 
complaints of tinnitus, as is his examination upon discharge 
from service in 1952.  According to the record, the 
appellant's first mention of tinnitus was in his 1997 appeal 
of the denial of his service connection claim for bilateral 
hearing loss disability.  At that time, he reported having 
been wounded when a hand grenade exploded at close range in 
September 1950, while he was stationed in Korea.  He recalled 
that, for two days afterwards, he heard nothing but bells 
ringing in his ears and complained of hearing "crickets" 
when things were "real quiet" ever since that incident.  He 
amended his service connection claim to include a claim for 
tinnitus in November 2003.

The appellant alleged that he has experienced tinnitus 
consistently since he engaged in combat with the enemy during 
the Korean War.  He received a Purple Heart for being injured 
in an incident in which he alleges a hand grenade exploded 
between five and seven feet in front of him and claims that 
he has had tinnitus since that time.  Service connection is 
currently in effect for bilateral hearing loss.  Although he 
has claimed that he no longer has tinnitus when he wears his 
hearing aids, the condition does not appear to have resolved 
completely, since the condition returns when he removes them.  
Thus, the appellant currently has recurrent tinnitus.  In the 
Board's opinion, per 38 U.S.C.A. § 1154(b), the appellant's 
lay evidence is sufficient to establish inservice occurrence 
of tinnitus.  He is competent to provide evidence of 
chronicity since service and current disability.  Service 
connection for the appellant's tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


